                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NORTHEASTERN DIVISION

UNITED STATES OF AMERICA                         )
                                                 )
                                                 )   No.    2:19-cr-00013
       v.                                        )
                                                 )          Chief Judge Crenshaw
                                                 )
GEORGIANNA A.M. GIAMPIETRO                       )

                   UNITED STATES’ MOTION TO EXCUSE COUNSEL
                       FROM FUTURE COURT APPEARANCES

       COMES NOW the United States of America, by and through the undersigned Assistant

United States Attorneys for the Middle District of Tennessee and Trial Attorney for the

Counterterrorism Section of the Department of Justice, and hereby respectfully requests that the

Court excuse Assistant United States Attorney (AUSA) Ben Schrader from future court

appearances in this case with the exception stated below. Recently, AUSA Kathryn Risinger filed

a notice of appearance (R.175) and is expected to try the case in mid-September in lieu of Mr.

Schrader, who has a conflict with another trial before this Court in October 2021 that will require

substantial preparation in the months leading up to that trial. Subject to Court approval, however,

AUSA Schrader will remain available to address the pending CIPA matter before the Court, to

which he has devoted much time and attention, and which is next set for a hearing on July 27, 2021

(R. 178). With that exception, the United States moves this Court to excuse AUSA Schrader from

all future court appearances in this case.




   Case 2:19-cr-00013 Document 185 Filed 06/15/21 Page 1 of 2 PageID #: 2277
       WHEREFORE, the United States requests that the Court grant the requested relief.

                                                            Respectfully submitted,

                                                            MARY JANE STEWART
                                                            Acting United States Attorney
                                                            Middle District of Tennessee

                                                       By: s/ Philip H. Wehby
                                                           PHILIP H. WEHBY
                                                           KATHRYN RISINGER
                                                           Assistant United States Attorneys
                                                           110 9th Avenue South, Suite A-961
                                                           Nashville, Tennessee 37203
                                                           (615) 736-5151

                                                       By: s/ Jennifer Levy
                                                           JENNIFER LEVY
                                                           Trial Attorney
                                                           Counterterrorism Section
                                                           U.S. Department of Justice
                                                           950 Pennsylvania Avenue, N.W.
                                                           Suite 7600
                                                           Washington, D.C. 20530
                                                           (202) 514-1092




                                CERTIFICATE OF SERVICE
        I hereby certify that on June 15, 2021, I have forwarded a copy of the foregoing document,
via the Court’s electronic filing system, to Peter J. Strianse, Esq., and Charles D. Swift, Esq.,
counsel for defendant.

                                                    s/ Philip H. Wehby
                                                    PHILIP H. WEHBY
                                                    Assistant United States Attorney




   Case 2:19-cr-00013 Document 185 Filed 06/15/21 Page 2 of 2 PageID #: 2278
